Citation Nr: 1749473	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-27 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right wrist disability.

5.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1977 to December 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the course of the appeal, the claims file was transferred to the RO in New York, New York.

In February 2016, the Veteran testified at a video conference hearing before the undersigned.  Thereafter in February 2016, the Veteran submitted a signed waiver of initial Agency of Original Jurisdiction (AOJ) review of additional evidence he submitted for association with the record.

In May 2016, the Board remanded the matter to the AOJ for further evidentiary development, which included providing a VA examination regarding the Veteran's claims for service connection.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet.  App. 268 (1998).
 
A review of the record reflects that the AOJ has complied with some of the Board's remand directives.  Unfortunately, the VA examination provided to the Veteran has been found inadequate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A new examination and opinion of the Veteran is warranted as the November 2016 examinations and associated opinions are, in part, inadequate.  The Board notes that the May 2016 remand explicitly instructed the examiner to take a statement from the Veteran regarding his injuries in service and discuss these statements in his opinions on etiology.  No such statements were taken and no such discussion appears to have taken place.  See Stegall v. West, supra (the Board errs as a matter of law when it fails to ensure compliance to remand directives).

The Board also notes that the remand directives instructed the AOJ to request the April 2012 Social Security Administration (SSA) award letter.  In a March 2017 Deferred Rating Decision, a Veteran's Service Representative wrote that the claim was not ready to rate because the award letter from SSA was not obtained.  See Stegall v. West, supra.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  Request the award letter April 2012 SSA decision for disability benefits to the Veteran was based and associate it with the claims file.

3. After completing the foregoing development and associating all additional records with the claims file, schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to determine the etiology of the Veteran's disabilities.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his disabilities and any continuity of symptoms since that time.  

The examiner is to be advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

(A).  The VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the left ankle disability is related to the Veteran's active service and events addressed during testimony at the February 2016 Board hearing of record.

(B).  The VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the right and left knee disabilities are related to the Veteran's active service, with consideration of his personal statements and testimony during the February 2016 Board hearing of record.

(C).  The VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the right wrist disability is related to the Veteran's active service with consideration of his personal statements and testimony during the February 2016 Board hearing of record.

(D).  The VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the lumbar spine disability is related to the Veteran's active service with consideration of his personal statements and testimony during the February 2016 Board hearing of record.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4.  Ensure that the examination reports comply with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner(s) for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



